Title: From Thomas Jefferson to Fulwar Skipwith, 6 March 1793
From: Jefferson, Thomas
To: Skipwith, Fulwar



Dear Sir
Philadelphia Mar. 6. 1793.

I duly received your favor of Feb. 12. and knowing my situation you will be at no loss to ascribe the delay of my answer to the pressure of other business. I now inclose you a letter for M. de Rochambeau. I have not applied for one from the French minister lest the circumstance of his being recalled should excite some delicacies about writing official letters. We are told that a Mr. Genest may be hourly expected as his successor. Wishing you every success & happiness you can desire I am with great esteem Dear Sir your most obedt. servt

Th: Jefferson

